[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Williams, Slip Opinion No. 2017-Ohio-9100.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-9100
                      DISCIPLINARY COUNSEL v. WILLIAMS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Williams, Slip Opinion No.
                                   2017-Ohio-9100.]
Judges—Misconduct—Jud.Cond.R. 1.3— Abusing prestige of judicial office to
        advance personal interests―Asserting status as magistrate to avoid arrest
        during traffic stop—Public reprimand.
  (No. 2017-0796—Submitted August 29, 2017—Decided December 19, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-070.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Cynthia Ann Williams, of Hillsboro, Ohio, Attorney
Registration No. 0055541, was admitted to the practice of law in Ohio in 1991.
        {¶ 2} In a December 6, 2016 complaint, relator, disciplinary counsel,
alleged that Williams abused the prestige of her judicial office to advance her
                             SUPREME COURT OF OHIO




personal interests in violation of Jud.Cond.R. 1.3 by asserting her status as a
magistrate in an attempt to avoid arrest during a traffic stop. Based on the parties’
stipulations and Williams’s hearing testimony, a panel of the Board of Professional
Conduct found that Williams committed the charged violation and recommended
that she be publicly reprimanded for her misconduct. The board adopted the panel’s
findings and recommended sanction.
       {¶ 3} We agree that Williams abused the prestige of her judicial office to
advance her personal interests and publicly reprimand her for her misconduct.
                                             Misconduct
       {¶ 4} Williams was appointed as a magistrate of the Highland County Court
of Common Pleas, General Division, on July 14, 1997, and on April 1, 2015, she
was appointed as a magistrate of that court’s probate and juvenile divisions.
       {¶ 5} The parties stipulate that on July 9, 2016, at approximately 3:30 a.m.,
an Ohio State Highway Patrol trooper stopped Williams on State Route 32 in Union
Township, Clermont County, Ohio, after observing her vehicle drift to the left of
the solid white fog line. The trooper asked Williams to step out of her vehicle and
inquired about how much she had had to drink; she stated that she had two beers.
When the trooper began to administer the horizontal gaze nystagmus test, Williams
stated, “I’m a magistrate.” In response, the trooper asked Williams where she was
a magistrate, and she replied, “Highland County.” Then, the trooper told her that
he had to make sure that she was not driving while intoxicated.
       {¶ 6} Minutes later, when the trooper was instructing Williams on the walk-
and- turn field sobriety test, she told him, “I’m a judge. My son’s a Secret Service
officer. I would not be driving drunk.” After the trooper handcuffed her and
informed her that she did not pass the field sobriety test, she said, “Please! I’m a
judge. Don’t do this to me. I did not flunk this. I didn’t flunk it!” Seconds later,
when Williams was in the back seat of the trooper’s cruiser, she said, “Sir, I’m
going to lose my job! Please let me speak to my attorney. Officer! Officer, listen




                                         2
                                  January Term, 2017




to me! I may lose my job. Would you please let me speak to my attorney in the
car? Please?” She then repeated, “I’m a judge. My son’s a Secret Service officer.”
          {¶ 7} At no time did the trooper solicit information about Williams’s
judicial status or ask her to provide information that would disclose her judicial
status. And the parties stipulate that if the trooper had provided sworn testimony
about the incident, he would have testified that he believed that Williams mentioned
her judicial status in order to avoid being arrested.
          {¶ 8} Williams pled no contest to reckless operation in violation of R.C.
4511.20, a third-degree misdemeanor. The court found her guilty and sentenced
her to 30 days in jail, with 27 days suspended; imposed two years of community-
control sanctions, including three days at a residential driver’s intervention
program; and fined her $200 plus court costs. In addition, the court suspended her
driver’s license for six months but also granted her limited driving privileges.
          {¶ 9} The parties stipulated and the board found that by mentioning her
position as a magistrate of the Highland County Court of Common Pleas during her
traffic stop, Williams violated Prof.Cond.R. 1.3 (prohibiting a judge from abusing
the prestige of judicial office to advance the personal or economic interests of the
judge).
                                       Sanction
          {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), any other relevant
factors, and the sanctions imposed in similar cases.
          {¶ 11} Here, the parties stipulated that no aggravating factors are present.
See Gov.Bar R. V(13)(B).
          {¶ 12} In mitigation, the parties stipulated and the board found that
Williams did not have a prior disciplinary record, demonstrated a cooperative
attitude toward the disciplinary process, and presented evidence of her good




                                           3
                             SUPREME COURT OF OHIO




character and reputation. See Gov.Bar R. V(13)(C)(1), (4), and (5). The parties
also stipulated and the board found that other penalties and sanctions had been
imposed for Williams’s misconduct. See Gov.Bar R. V(13)(C)(6). In addition to
the criminal sanctions for her offense, the board noted that she lost her appointment
as probate and juvenile magistrate. She also served a two-week suspension without
pay from her job as a general-division magistrate, was placed on indefinite
probation, and had her salary frozen through at least the end of 2017—resulting in
a salary loss of approximately two percent in 2017. See Gov.Bar R. V(13)(C)(1),
(4), (5), and (6).
        {¶ 13} The parties stipulated that the appropriate sanction for Williams’s
misconduct is a public reprimand. The board agreed and noted that that sanction is
commensurate with the sanctions we have imposed on judges who have engaged in
comparable misconduct. For example, in Ohio State Bar Assn. v. Reid, we publicly
reprimanded a judge who, among other things, violated Canon 2(A) of the former
Code of Judicial Conduct (requiring a judge to conduct himself at all times in a
manner that promotes public confidence in the integrity and impartiality of the
judiciary) by appearing before a city planning commission to support a zoning
variance that would benefit a partnership in which he had an ownership interest. 85
Ohio St.3d 327, 329, 708 N.E.2d 193 (1999). We found that because other partners
could have presented testimony regarding the zoning request, the judge’s testimony
was not required but was instead intended to lend the prestige of his office to
advance his interests and those of his business partners. Id. at 330. And in In re
Complaint Against Resnick, a panel of appellate-court judges adopted the parties’
consent-to-discipline agreement and publicly reprimanded a justice of this court for
conduct that led to her arrest for and subsequent conviction of driving a motor
vehicle while under the influence of alcohol—conduct that violated Canon 2 of the
former Code of Judicial Conduct (requiring a judge to respect and comply with the
law and act at all times in a manner that promotes public confidence in the integrity




                                         4
                                  January Term, 2017




and impartiality of the judiciary). 108 Ohio St.3d 160, 2005-Ohio-6800, 842
N.E.2d 31, ¶ 3-4, 7.
           {¶ 14} After independently reviewing the record, we adopt the board’s
findings of fact and misconduct and agree that a public reprimand is the appropriate
sanction for Williams’s misconduct.
           {¶ 15} Accordingly, we publicly reprimand Cynthia Ann Williams. Costs
are taxed to Williams.
                                                               Judgment accordingly.
           O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                  _________________
           Scott J. Drexel, Disciplinary Counsel, Joseph M. Caligiuri, Chief Assistant
Disciplinary Counsel, and Audrey E. Varwig, Assistant Disciplinary Counsel, for
relator.
           Kegler, Brown, Hill & Ritter Co., L.P.A., and Jonathan E. Coughlan, for
respondent.
                                  _________________




                                            5